                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOUG VAUGHN,                             :
    Plaintiff,                           :
                                         :
      v.                                 :      CIVIL ACTION NO. 19-CV-5880
                                         :
NANCY K. MARKEY, et al.,                 :
    Defendants.                          :

                                        ORDER

      AND NOW, this 25th day of February, 2020, upon consideration of Plaintiff Doug

Vaughn’s pro se Complaint (ECF No. 2) and “Motion” (ECF No. 3) it is ORDERED that:

      1. The Complaint is DISMISSED for the reasons in the Court’s Memorandum.

           Vaughn’s federal claim is DISMISSED WITH PREJUDICE and any state law

           claims are DISMISSED WITHOUT PREJUDICE for lack of subject matter

           jurisdiction.

      2. The “Motion” is DENIED.

      3. The Clerk of Court shall CLOSE this case.



                                         BY THE COURT:


                                         /s/ Eduardo C. Robreno
                                         EDUARDO C. ROBRENO,          J.
